MATTHIAS, J.
1. Knowledge of or notice to an agent is not binding upon his principal unless it appear that such agent had authority to deal in reference to those matters which the knowledge or notice affected, or had a duty to communicate the same to his principal.
2. Where a physician is employed by a life insurance company merely for the purpose of making a medical examination and a report thereof to the company, and has no other duty or authority with reference thereto, subsequent knowledge of such physician with reference to changed physical condition of the applicant examined by him prior to the approval of policy, and uncommunicated by him to the company, is not binding upon the company, nor does it constitute a waiver of the provision in the. application that such policy shall become effective upon approval at the home office of the company “while the person to be insured is in the sr,me condition of insurability.”
Judgment affirmed.
Marshall, C. J., Robinson, Jones and Day, JJ., concur.